Citation Nr: 0013293	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
osteoarthritis of the right hip with total hip arthroplasty 
as secondary to service-connected traumatic osteoarthritis 
L5-S1 with mechanical back pain.

2.  Entitlement to service connection for degenerative 
osteoarthritis of the left hip as secondary to service-
connected traumatic osteoarthritis L5-S1 with mechanical back 
pain.

3.  Entitlement to an increased rating for traumatic 
osteoarthritis L5-S1 with mechanical back pain, currently 
rated as 20 percent disabling.

4.  Entitlement to a temporary total convalescence evaluation 
pursuant to 38 C.F.R. § 4.30 following for hospitalization at 
A VA hospital from September 24 to September 30, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1975.

The issues currently before the Board of Veterans' Appeals 
(Board) arise from a November 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  Service connection is in effect for traumatic 
osteoarthritis L5-S1 with mechanical back pain.

2.  The veteran has presented no competent medical evidence 
linking his right hip disorder, to include degenerative 
osteoarthritis and total hip arthroplasty, with his service-
connected back disability.

3.  The veteran has presented no competent medical evidence 
linking his left hip disorder, to include degenerative 
osteoarthritis, with his service-connected back disability.

4.  The veteran's service-connected back disability is 
manifested primarily by moderate lumbar spine limitation of 
motion, osteoarthritis, and complaints of pain.

5.  The veteran's hospitalization/surgery in September 1997 
for right hip replacement was for treatment of a nonservice-
connected condition.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for degenerative osteoarthritis of the right hip with total 
hip arthroplasty as secondary to service-connected traumatic 
osteoarthritis L5-S1 with mechanical back pain is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for degenerative osteoarthritis of the left hip as secondary 
to service-connected traumatic osteoarthritis L5-S1 with 
mechanical back pain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The schedular criteria for an increased rating in excess 
of 20 percent for traumatic osteoarthritis L5-S1 with 
mechanical back pain are not met.  38 U.S.C.A. §§ 1155, 
5107(a), (West 1991); 38 C.F.R. §  Part 4, Diagnostic Codes 
5010, 5292, (1999).

4.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on the need for 
convalescence following hospitalization/surgery in September 
1997 is not warranted.  38 C.F.R. § 4.30 (1999); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  In addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

A well-grounded claim is one that is plausible, capable of 
substantiation, or meritorious on its own.  38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

In a case such as this, where the determinative issue 
involves a question of medical causation, i.e., whether the 
claimed condition is etiologically linked to a service-
connected disability, competent medical evidence in support 
of the claim is required for the VA to find the claim well 
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran claims that his service-connected traumatic 
osteoarthritis L5-S1 with mechanical back pain caused 
disorders of both of his hips.  Service connection is in 
effect for a back disability currently evaluated as 20 
percent disabling.  

The service medical records contain no complaint or finding 
indicative of a disorder of the hips.

The veteran received intermittent treatment at VA facilities 
for various disorders from 1983 to 1998.  The pertinent 
records show his was treated for degenerative arthritis of 
both hips beginning in 1996.  A VA operation report dated in 
September 1997 shows that the veteran underwent a right total 
hip arthroplasty at that time.  The preoperative diagnosis 
was bilateral degenerative arthritis of the hips, more so on 
the right than on the left.  A VA discharge summary 
associated with the hip replacement operation is shown to 
include a diagnosis of right hip avascular necrosis.

A VA examination was conducted in October 1997.  At that time 
the veteran noted that following the above-mentioned hip 
surgery he had remained sore, and that he had trouble 
sleeping.  The diagnosis was degenerative osteoarthritis of 
both hips with recent replacement of the right hip with loss 
of motion and function, and functional loss due to pain.  

The veteran in his substantive appeal, dated in August 1998, 
indicated that he had been informed by a VA physician that 
the arthritis from his back could be the same arthritis that 
is now in both of his hips.  He added that this arthritis 
caused him to have his right hip replaced, and that a left 
hip replacement may be required in the future. 

To summarize, where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation, or substantiating a current 
diagnosis, cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  

While the veteran is competent to describe symptoms 
associated with his hips and back, a diagnosis and an 
analysis of the etiology regarding such complaints requires 
competent medical evidence and cannot be evidenced by the 
veteran's lay testimony.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In this regard, the first post service clinical evidence of 
degenerative arthritis of the hips was in the 1990s, many 
years after service.  Service connection in effect for 
traumatic arthritis of the lumbosacral spine.  Traumatic 
arthritis is a disability, which is confined to the joint, 
which sustained the trauma.  It is distinct from degenerative 
arthritis, which is systemic.  

The veteran has indicated that A VA physician indicated that 
the arthritis from his back could be the same arthritis that 
is now in both of his hips.  However, a review of the VA 
medical records and examination reports shows no such 
opinion.

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
establishes a nexus between the degenerative arthritis of the 
hips and the traumatic arthritis of the back.  See Allen, 
supra.  Accordingly, the claim of entitlement to service 
connection for bilateral hip disorders as secondary to 
service-connected back disability is not well grounded and 
must be denied.

The Board acknowledges that it has decided the present 
appeals concerning entitlement to service connection on a 
different basis than did the RO.  When the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran was denied by the RO based on the merits of his 
claim.  The Board considered the same law and regulations.  
The Board merely concludes that the veteran did meet the 
initial threshold evidentiary requirements of a well-grounded 
claim.  The results are the same.

Increased Rating

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  This finding 
is based in part on the veteran's assertion that his back 
disorder has increased in severity.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board finds that no further 
development of the record is necessary before appellate 
disposition is completed.  Accordingly, the Board is 
satisfied that the duty to assist has been met.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1, Part 4 (1999).  Separate rating codes 
identify the various disabilities.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment.  38 C.F.R. § 
4.10 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history. 38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The RO has assigned a 20 percent rating for the under the 
criteria set out in Diagnostic Codes 5010 and 5292 of VA's 
Schedule.  Diagnostic Code 5010 provides for the assignment 
of disability evaluations for arthritis due to trauma, 
substantiated by x-ray findings, to be rated under Diagnostic 
Code 5003, which in turn, provides that degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  

Service connection for a back disability, characterized by 
the RO as "traumatic osteoarthritis, mild, L5-S1 with 
mechanical back pain," was granted by the RO in November 
1983.  That decision was based on the review of service 
medical records and the report of a November 1983 VA 
examination.  The RO assigned a 10 percent evaluation.  In 
November 1997, increased the 10 percent rating assigned by 
the RO in 1983 to 20 percent.  The 20 percent rating assigned 
in November 1997 has remained in effect since that time.

The veteran was treated at a VA outpatient clinic during 1996 
and 1997 primarily for problems pertaining to his hips.  The 
report of an October 1997 VA orthopedic examination shows 
that the veteran asserted that he injured his back as a 
result of an accidental fall.  Examination revealed that the 
veteran walked with a walker very poorly, with much 
hesitation, and appeared to be in pain.  The examiner noted 
that the veteran had a stooped appearance, flexed forward 10 
degrees.  Musculature of the back was described as adequate.  
Range of motion of the spine was forward flexion to 50 
degrees, backward extension to 10 degrees, left lateral 
flexion to 22 degrees, and right lateral flexion to 20 
degrees.  

The examiner also noted the presence of objective evidence of 
pain on motion by the veteran.  The diagnosis was 
degenerative joint disease of the lumbosacral spine with 
limitation of motion and functional loss due to pain.  X-rays 
were not taken in the course of the examination.  

The veteran continued to be treated at a VA facility for 
various disorders during 1998.  A September 1998 VA progress 
note shows that musculoskeletal evaluation of the veteran 
showed normal gait, and symmetrical joints and muscles.  No 
masses or deformity was noted.  Normal spinal curvature was 
noted.  The veteran was noted to exhibit full range of motion 
and no crepitus.  

To summarize, the veteran's statements are considered to be 
competent evidence when describing symptoms of the low back 
disability.  Espiritu, supra.  However, said statements must 
be reviewed in conjunction with the objective medical 
evidence.  

In this regard, the October 1997 VA orthopedic examination 
reported range of motion testing of the spine as 
demonstrating forward flexion to 50 degrees, backward 
extension to 10 degrees, left lateral flexion to 22 degrees, 
and right lateral flexion to 20 degrees.  The examiner also 
noted the presence of objective evidence of pain on motion.  
However, no fixed deformity was noted and musculature of the 
back was described as normal.  These findings are consistent 
with moderate limitation of motion of the lumbosacral spine.  
The Board is also satisfied that the degree of functional 
impairment resulting from the associated pain is contemplated 
in the current evaluation.  see DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In view of the foregoing, therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for traumatic 
osteoarthritis L5-S1 with mechanical back pain. 

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, no potentially applicable provision, including 
consideration of Diagnostic Code 5010, provides a basis for a 
rating in excess of 20 percent for the veteran's traumatic 
osteoarthritis L5-S1 with mechanical back pain.  
Specifically, the evidence does not reflect that the degree 
of impairment resulting from the veteran's service-connected 
back disability more nearly approximates the criteria for the 
next higher evaluation pursuant to 38 C.F.R. § 4.7 (1999).

Temporary Total Evaluation per 38 C.F.R. § 4.30

In September 1997 the veteran filed a claim for a temporary 
total evaluation for convalescence based on surgery scheduled 
later in September 1997 at a VA facility. 

38 C.F.R. § 4.30 provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a) (1), (2) or (3), set forth below, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.

(A) Total ratings will be assigned under this section if 
treatment of a service- connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited)

(3) Immobilization by cast, without surgery, of one major 
joint or more. Under the provisions of 38 C.F.R. § 4.30 
(1999), a temporary total evaluation may only be granted 
based on treatment of a service-connected disability.  

The veteran was hospitalized at a VA facility on September 
24, 19997 with a three year history of right hip pain.  While 
hospitalized he underwent a right hip total arthroplasty.  He 
was discharged on September 30, 1997 with a diagnosis of 
right hip navascular necrosis.

To summarize the veteran's hospitalization and treatment in 
September and subsequent convalescence were for his 
nonservice-connected right hip disorder. Inasmuch as service 
connection is not in effect for a right hip disability, a 
temporary total rating for convalescence is not warranted as 
a matter of law.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or 
lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for degenerative 
osteoarthritis of the right hip with total hip arthroplasty 
as secondary to service-connected traumatic osteoarthritis 
L5-S1 with mechanical back pain is denied.

Entitlement to service connection for degenerative 
osteoarthritis of the left hip as secondary to service-
connected traumatic osteoarthritis L5-S1 with mechanical back 
pain is denied.

Entitlement to an increased rating for traumatic 
osteoarthritis L5-S1 with mechanical back pain is denied.

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 based on the need for convalescence 
following hospitalization in September 1997 is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

